Order                                                                              Michigan Supreme Court
                                                                                         Lansing, Michigan

  April 7, 2015                                                                          Robert P. Young, Jr.,
                                                                                                     Chief Justice

                                                                                         Stephen J. Markman
  150591(65)                                                                                 Mary Beth Kelly
                                                                                              Brian K. Zahra
                                                                                      Bridget M. McCormack
  INNOVATION VENTURES, L.L.C., d/b/a                                                        David F. Viviano
  LIVING ESSENTIALS,                                                                   Richard H. Bernstein,
                                                                                                          Justices
            Plaintiff-Appellant,
                                                                SC: 150591
  v                                                             COA: 315519
                                                                Oakland CC: 2012-124554-CZ
  LIQUID MANUFACTURING, L.L.C., K & L
  DEVELOPMENT OF MICHIGAN, L.L.C., LXR
  BIOTECH L.L.C., ETERNAL ENERGY, L.L.C.,
  ANDREW KRAUSE, and PETER PAISLEY,
             Defendants-Appellees.
  ________________________________________/

          On order of the Chief Justice, the motion of the Michigan Chamber of Commerce
  to participate as amicus curiae and for leave to file an amicus curiae brief is GRANTED.
  The amicus brief submitted on March 27, 2015, is accepted for filing.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 April 7, 2015